89 F.3d 849
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
FIRST NATIONAL BANK, of Boston (Guernsey) Limited,Plaintiff--Counter-Defendant-Appellant.andSUNWEST BANK OF ALBUQUERQUE, N.A.,Defendant--Counter-claimant, Third-Party Plaintiff--Appellee,v.Richard D. LUEKER, N. Joan Lueker, A. Rolfe Black, DorothyW. Black, Roy W. Bidwell, Eileen Bidwell, Vaun T.Floyd, Norman C. Barnhart, Third-PartyDefendants,Counter-claimants--Appellees.
No. 95-2075.D.C. No. CIV-94-231-JC.
United States Court of Appeals, Tenth Circuit.
June 4, 1996.

1
ORDER AND JUDGMENT*


2
Before TACHA, McKAY, and JONES,** Circuit Judges.


3
We AFFIRM for substantially the reasons given by the district court.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.   The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3


**
 The Honorable Nathaniel R. Jones, United States Court of Appeals for the Sixth Circuit, sitting by designation